Citation Nr: 0307228	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as lung disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976 and again from November 1976 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
COPD, claimed as a lung condition.  In December 2000, the 
Board remanded the instant claim for notification and 
development pursuant to the VCAA and further development of 
the record.  


FINDINGS OF FACT

1.  The veteran's right lower lobe pneumonia in service was 
acute and transitory and resolved without residual 
disability.  

2.  There is no competent medical evidence that the veteran 
has COPD, claimed as a lung condition that began in service 
or is related to his active service.  


CONCLUSION OF LAW

COPD claimed as a lung condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for COPD, 
claimed as a lung condition as a result of service.  The 
veteran asserts that he was treated for pneumonia on two 
occasions in service which is the result of his lung 
condition to date.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

While in service, the veteran was hospitalized on one 
occasion in February 1972 complaining of a sore throat, deep, 
dry cough, fever, chills, and malaise.  X-rays showed small 
infiltrate in the right lower lobe.  He was placed on bedrest 
and prescribed Penicillin.  After six days, he was discharged 
to classes only status and prescribed medication to be taken 
every four hours.  The diagnosis was right lower lobe 
pneumonia.  

In October 1973, the veteran was hospitalized with malaise, 
weakness, diffuse aches and pains and low grade fever.  The 
condition developed five days prior to hospitalization when 
he went to his private physician who gave him Penicillin, 
ordered x-rays, and told him he had pneumonia.  He showed 
improvement after five or ten days in the hospital and X-rays 
showed resolution of the right lower lobe infiltrate.  The 
discharge diagnosis was right lower lobe pneumonia.  He was 
discharged with a prescription of Erythromycin and Robitussin 
and was told to return to the medical clinic in 15 days.  

Upon service discharge from both periods of service, clinical 
evaluation of the lungs and chest were described as normal.  

After service, the veteran was seen at James Archer Smith 
(presently Homestead) Hospital in December 1989.  He was 
noted to appear acutely ill but in no acute distress.  
Examination of the lungs revealed the veteran had paroxysms 
of coughing whenever he took deep breaths.  He took rapid 
small breaths because he related that he had left-sided chest 
pain and pain bilaterally in the lower rib cage when he took 
deep breaths.  He had a few rales posteriorly in the left 
side and a few rhonchi on the right.  There was no dullness 
to percussion.  There was no vibratory sense when he was 
asked to say 99.  He related a past history of pneumonia in 
1972 and 1974, and treatment by a private physician after 
service for bronchitis.  He was admitted to the hospital for 
left lower lobe pneumonia and COPD.  X-rays showed severe 
chronic pulmonary changes with what appeared to be 
superimposed acute infiltrate at the left base.  Later x-rays 
during hospitalization showed interval improvement and that 
the left lower lobe pneumonia had resolved.  There was severe 
underlying chronic obstructive pulmonary emphysema.  

In March 1994, the veteran underwent VA examination.  He 
related that over the past 10 years, he had some increasing 
shortness of breath with marked exertion.  Walking and 
ordinary activity did not cause dyspnea, but riding a 
bicycle, and cleaning up after Hurricane Andrew, caused 
marked shortness of breath.  He denied having asthma or any 
allergic phenomenon.  He stated he did not wheeze.  At the 
time of the examination, he complained of discomfort in the 
lower chest and history of spasmodic coughing, which was 
productive.  The sputum was usually clear and occasionally 
yellow.  According to his medical history, he did have some 
evidence of fibrosis of the lungs.  Examination of his chest 
revealed pectus excavatum.  His chest expanded equally, 
bilaterally.  Percussion and auscultation was essentially 
negative.  The diagnostic impression was Marfan syndrome with 
arachnodactyly, pectus excavatum, and rule out COPD and 
pulmonary emphysema, awaiting report of pulmonary function 
studies and review of the chest x-ray.  Chest x-ray showed 
hyperinflation of the lungs compatible with COPD.  

Outpatient treatment records dated from March 1994 to 
August 1995 from Janice Milligan, MD, were received and 
associated with the record.  These records showed that the 
veteran was seen for a check-up in March 1994 for a physical 
for the Merchant Marines.  Dr. Milligan stated that she 
didn't see any perceived medical problems.  She noted he was 
hospitalized with pneumonia in 1989.  Physical examination of 
his heart and lungs were normal.  In November 1994, he was 
seen for laryngotracheitis and Marfan syndrome.  Dr. Milligan 
noted that the veteran needed to be careful about his 
pulmonary status.  He was diagnosed with bronchitis.  His 
other treatment records were unrelated to the issue on 
appeal.  

VA outpatient treatment records from June 1999 to 
October 2000 were associated with the claims folder.  There 
records show the veteran had Marfan syndrome, mitral valve 
murmur and some shortness of breath with exertion, but not 
incapacitating.  He was prescribed Allegra and Claritin for 
allergies and nasal congestion with relief in the past.  
Examination of the respiratory system during this period was 
normal/unremarkable.  

The veteran underwent a physical examination by Edward M. 
Kasper, MD in April 2002.  The results indicated 
respiratory/obstructive airway disease.  Additionally, it was 
noted that there was marked decrease in air flow in 
comparison with 1998 pulmonary studies.  His COPD risk index 
showed COPD may exist as his lung age was worse than 
81 years.  It was also noted that the veteran was not a 
smoker.  

Pursuant to the Board's December 2000 remand, the veteran 
underwent a VA pulmonary examination.  It was noted that the 
veteran's claims file was reviewed and showed that he had 
pneumonia.  The examiner also noted that COPD or emphysema 
was diagnosed by chest x-ray in June 1999.  The veteran 
stated he did not have shortness of breath at rest, but if he 
exerted himself and did a lot of things, or with extreme 
activities, he would get short of breath.  He stated that he 
sometime had a funny feeling in his chest, although he did 
not describe it as chest pain.  He denied wheezing and denied 
a history of smoking cigarettes.  He related exposure to dust 
where he worked as a park ranger, but nothing out of the 
ordinary.  He never worked with asbestos or any other 
hazardous materials.  He was noted to have a primary doctor 
with VA, but no diagnosis of COPD from that examiner.  He was 
not found to be on any COPD medication such as inhalers.  
Physical examination revealed he was alert and oriented and 
had no pain or acute respiratory distress.  He was ambulatory 
without assistance or devices.  He had Marfan's 
characteristic body habitus.  He was tall and thin, and his 
fingers were long and thin.  He also had significant 
deformity in the lower chest and the upper abdomen.  The 
examiner stated that the veteran looked like he had a funnel 
chest or a pigeon chest, although it looked like a more 
severe than usual case.  It was noted to be a part of the 
Marfan syndrome deformity.  The chest itself was clear to 
auscultation and percussion.  There was no increase in the 
anteroposterior diameter.  There was no evidence of cyanosis.  
The veteran did not use any oxygen and he did not have 
clubbing of the fingers.  There was no evidence of accessory 
muscle of breathing used and he had no wheezing, no rales or 
rhonchi in the chest.  The assessment noted that the veteran 
did have two episodes of pneumonia in the service.  As for 
COPD, the examiner stated that this diagnosis was based on a 
single chest x-ray done in 1999, which showed severe 
emphysema.  The examiner also stated that the diagnosis of 
COPD was not well established.  The veteran's severe 
deformity of the chest, was noted to be secondary possibly to 
Marfan's syndrome or possibly secondary to a congenital 
deformity of the chest, such as pigeon chest.  It was very 
possible, according to the examiner, that the deformity of 
the chest wall was interpreted as emphysema on the chest x-
ray, keeping in mind that some of these deformities sometimes 
result in emphysema.  The examiner also stated that the 
question asked of him as to whether the cause of the 
veteran's current respiratory condition was the two episodes 
of pneumonia he had in the service, it was the examiner's 
opinion that this could not be related without resorting to 
speculation.  The pulmonary function test showed spirometry 
and lung volumes of mild obstructive ventilatory defect with 
air trapping lungs and no significant bronchodilator 
improvement.  

After a thorough review of the record, the evidence does not 
show that the veteran has COPD, claimed as lung disease as a 
result of his active service.  Although he was treated on two 
occasions and hospitalized in service for right lower lobe 
pneumonia, none of the medical evidence or providers since 
service has attributed those two hospitalizations with any 
claimed lung condition.  On separation from service from both 
periods of service, clinical evaluation of his lungs were 
found to be normal.  The first evidence of treatment for a 
lung condition after service was in 1989, when the veteran 
was found to have left (not right) lower lobe pneumonia.  
Since that time, he has had evaluation of his lungs that were 
normal and he has also been diagnosed to have COPD.  However, 
the only person who has indicated that the veteran has COPD 
claimed as a lung condition related to service is the veteran 
himself.  Specifically, the VA examiner who examined the 
veteran in October 2002, indicated that it would be pure 
speculation to association any lung condition the veteran 
presently has to his two bouts of pneumonia in service.  It 
is well established that laypersons cannot provide testimony 
when an expert opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since the veteran was not noted to have a chronic lung 
condition in service, and the medical evidence after service 
did not show treatment for a lung problem until 13 years post 
service when he had left lower lobe pneumonia, there is no 
association with the pneumonia he had in service and any 
condition he has had since his service discharge.  He has 
been diagnosed since service with COPD, emphysema, 
bronchitis, and with allergies.  No medical association has 
been made between these conditions and service.  Therefore, 
service connection for COPD, claimed as a lung condition, is 
not warranted.  


II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  This claim was 
remanded by the Board in December 2000 for notification and 
development pursuant to the VCAA.  He received notice via 
letter dated in February 2001.  This notice from the RO 
informed the veteran of what assistance VA would provide, 
what was needed from him, and the time limits associated with 
his claim.  Various notices and communications, also from the 
RO, such as the rating decision, the July 1999, statement of 
the case, and the October 2002, supplemental statement of the 
case, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Service connection for COPD, claimed as a lung condition is 
denied.  



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

